United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15[d] of the Securities Exchange Act of 1934 September 15, 2014 Date of Report APT MotoVox Group, Inc. (Exact name of Registrant as specified in its Charter) Delaware 333-165406 27-1668227 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 8844 Hillcrest Road Kansas City, Missouri 64138 (Address of Principal Executive Offices) 816-767-8783 (Registrant’s Telephone Number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see general instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORWARD LOOKING STATEMENTS This Current Report contains certain forward-looking statements, and for this purpose, any statements contained in this Current Report that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially, depending upon a variety of factors, many of which are not within our control.These factors include, but are not limited to, economic conditions generally in the United States and internationally, and in the industry and markets in which we have and may participate in the future, competition within our chosen industry, our current and intended business, our assets and plans, the effect of applicable United States and foreign laws, rules and regulations and our failure to successfully develop, compete in and finance our current and intended business operations. NAME REFERENCES In this Current Report, references to “APT MotoVox Group,” the “Company,” “we,” “our,” “us” and words of similar import refer to “APT MotoVox Group, Inc.,” formerly known as Frozen Food Gift Group, Inc., the Registrant, which is a Delaware corporation and where applicable, include the current and intended business operations of APT Group, Inc. (“APT”), a Missouri corporation, our acquisition of which is discussed below in Item 2.01. EXPLANATORY NOTE The Form 8-K previously filed on March 21, 2014 that provided information about the Company’s acquisition of APT did not include the audited financial statements of APT and did not include the pro forma financial information. This amendment is filed to provide the audited financial statements of APT and the pro forma financial information. Item 2.01 Completion of Acquisition or Disposition of Assets. On March 21, 2014, APT MotoVox Group entered into a Share Exchange Agreement with APT Group, Inc. (“APT”). The parties entered into a share exchange transaction pursuant to which the shareholders of APT (“Sellers” or “APT Shareholders”) exchanged up to one hundred percent (100%) of the total issued and outstanding shares of APT (“APT Shares”) for Company Shares (“Exchange Shares”), resulting in APT being a wholly-owned or controlled subsidiary of the Company, and the Company being controlled by the existing shareholders of APT. In consideration of the Share Exchange Agreement, the management of APT MotoVox Group returned to treasury and canceled 20,000,000 shares of Series B Preferred Stock. The remaining 500,000 Series B Preferred Shares were retained by Frozen Food Gift Group stockholder Matthew Schissler. In addition, as consideration for the Share Exchange Agreement to be finalized, the management of APT MotoVox Group ensured that no shares of Series A Preferred Stock were issued and outstanding as of the Closing Date. As consideration for the sale of their APT Shares by the APT Shareholders to the Company, the Company issued to each APT Shareholder, a unit (an “Exchange Unit”) consisting of (a) shares of the Company’s Common Stock on the basis of 282.97 Exchange Shares for each APT Share sold by an APT Shareholder; (b) an equivalent number of shares of the Company’s Preferred Stock, which Preferred Stock is convertible after twelve (12) months by the holder thereof into shares of the Company’s Common Stock; and (c) one (1) share of the Company’s Series C Preferred Stock, which Series C Preferred Stock is convertible after eighteen (18) months by the holder thereof into shares of the Company’s Common Stock. 2 FINANCIAL INFORMATION This Current Report contains certain forward-looking statements, and for this purpose, any statements contained in this Current Report that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These forward-looking statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending upon a variety of factors.These factors include, but are not limited to, economic conditions generally in the United States and internationally, and in the markets in which we have and may participate in the future, competition within our chosen industry, our current and intended business, our assets and plans, the effect of applicable United States and foreign laws, rules and regulations and our failure to successfully develop, compete in and finance our current and intended business operations. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview APT MotoVox Group, Inc. (we, us, our, the “Company”) was created on January 2, 2009 and was incorporated in the state of Delaware later that year.On March 21, 2014, we entered into a Share Exchange Agreement with APT Group, Inc. (“APT”) pursuant to which the shareholders of APT exchanged up to one hundred percent (100%) of the total issued and outstanding shares of APT (“APT Shares”) for Company shares, resulting in APT being a wholly-owned subsidiary or controlled subsidiary of the Company, and the Company being controlled by the existing shareholders of APT. Founded in 2008 and entering sales in 2011, APT (American Performance Technologies/MotoVox®) is a propulsion technology company that develops, sells and distributes advanced, environmentally friendly transportation, recreation and utility power-sport products for a global market (www.PowerAPT.com) and (www.motovox.com). APT currently has two principal product lines: Powersport Products and SmartCarb® Fuel Sytems. MotoVox® Powersport Products The MotoVox® product line is composed of Pro and entry level lines of motorsports products. SmartCarb® Fuel Systems The SmartCarb® product line is a proprietary single-circuit fuel system that delivers market-leading fuel economy, ultra-low emissions, altitudecompensation,and increased performance for small enginevehiclesand utility products. Product Distribution We utilize a diverse distribution base of mass retailers, regional retailers, specialty dealers and international distributors to distribute our products. In total, we have approximately 3,000 distribution points, including Costco, Alco, Sears and Kmart locations. Intellectual Property / Technology APT holds 26 patents, and trademarks within the US and overseas, focused on fuel systems and design patents for our products, including patents for our SmartCarb® fuel delivery system and our zero oil consumption, ultra low emission 2-stroke engine design (Sonic Flow Induction). We also hold various design and utility patents and trademarks on the MotoVox® line. 2014 Outlook As we move deeper into 2014, the Company’s outlook is positive, and management feels confident that the Company is on track to deliver on several key objectives by the close of the year: To drive revenue growth and market share, we are meeting plan objectives to increase our product lines to include additional product models that will be introduced to the market Q4 2014 and Q1/Q2 2015.In 2014, thecompanywill begin selling its 105ccengineplatform and the company will introduce its first on-road,marketleading, highefficiencymotorcycle design. 3 We will add OEM contracts with SmartCarb in addition to aftermarket retail sales for a broad range of product applications.The Company has also entered into a letter of intent with a leading military contractor to provide SmartCarbs for a variety of applications. The addition of MotoPed to our product mix will help to flatten our seasonality index while adding diversified revenue to the Company and reducing channel concentrations. We are also meeting plan objectives to increase the current store locations throughspecialtydealers and regional retailers to over 3,000 store locations. Internationally, we expect to see revenue growth from our market sales launch in Mexico and Central America. Our anticipated international store count should exceed 500 locations in Latin America alone while we focus on gaining deeper penetration into Canada, Brazil, Europe, Australia and South Africa. MotoVox® will be introducing new products that increase: 1) Gross Margin Dollars; and 2) Gross Profit Margins. We continue to reduce the Bill of Material (BOM) costs on the SmartCarb® as volume continues to increase allowing for greater gross profit margins. The company’sdefectiveproduct percentage rate is within industry standards.We continue focus on maintaining low defective rates through our continued product design changes and processes. Results of Operations Our gross revenues decreased from $10,599,916 in 2012 to $6,136,711 in 2013. The primary driver of the $4,463,205 decrease was due to a 4 month delay in implementation of production financing during subordination negotiations between a Factor and with a secured bank lender. This restricted our ability to finance production re-orders in 2013 from big box retailers. The production financing program was not fully implemented until QTR II of 2013 causing us to lose the ability to place production deposits during the important spring/summer ordering season. Despite production financing challenges, our gross margin performance was increased from 8% in 2012 to 10% in 2013. We continue to look for cost reductions in manufacturing and freight, and have added higher gross margin specialty dealers and regional dealers segments -which combined increased to approximately 25% of 2013 gross revenues. Product Warranty rates remained steady and below industry standards at 1.2% in 2012 and 1.7% in 2013 driven by the investment in the China office operations and quality control. General and Administrative expenses for 2013 were $6,959,854 reflecting a decrease of $1,126,089 from 2012 operating expenses of $8,085,943. The cost savings focused primarily in reduction of consulting and professional services of $591,752; a reduction of $248,894 in China office operations cost, a reduction in facilities operating costs of $224,262; and a reduction in corporate travel of $207,048 from $314,355 in 2012 to $107,307 in 2013. Additionally, 2013 reflects a reduction of $226,688 in non-recurring expenditures of non-capitalized facility improvements ($60,000 in 2013 compared to $286,688 in 2012). Interest and related expenses increased by $1,195,490 driven by an increasein debt of $4,329,449 used for working capital, production financing, research & development, and operating expenses. Management believes that the reductions, efficiencies, and savings in General and Administrative expensesachieved in 2013 can be maintained even as we drive revenue growth plans through 2014 and 2015. Liquidity and Capital Resources During the twelve months ended December 31, 2013, we used net cash of $5,121,646 in operations, driven by our operating deficit for the period. We used net cash of $71,190 in investing activities, due to property and equipment purchases made during the period. We received net cash of $5,026,495 from financing activities, driven primarily by proceeds from third party and related party debt, and offset by payments to debt and lines of credit. 4 During the twelve months ended December 31, 2012, we used net cash of $3,832,072 in operations, driven by our operating deficit for the period. We used net cash of $4,538,623 in investing activities, due to property and equipment purchases, disbursement of notes receivable, and the purchase of intangibles made during the period. We received net cash of $5,020,078 from financing activities, driven primarily by proceeds from third party and related party debt, and offset by payments to debt and lines of credit. We had a working capital deficit of $20,300,467 at December 31, 2013, compared to a working capital deficit of $14,453,792 at December 31, 2012. The $5,846,675 increase in working capital deficit was primarily attributable to the addition of more short-term third party and related party debt during 2013. The Company has traditionally relied on legacy investors for working capital loans to help it meet growth and operating expenses. While the Company is confident in its ability to rely on that resource for ongoing operating funds, it cannot provide assurance that the legacy investors will desire or have the capacity to continue funding. Additionally, during 2014 the Company has developed additional third party institutional resources for debt and equity financing, as well as entered into the public equity markets. Off-Balance Sheet Arrangements We had no off-balance sheet arrangements for the years ended December 31, 2013 and 2012. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Financial Statements of APT MotoVox Group. Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2013 and 2012 Consolidated Statements of Operations for the years ended December 31, 2013 and 2012 Consolidated Statements of Shareholders’ Deficit for the years ended December 31, 2013 and 2012 Consolidated Statements of Cash Flows for the years ended December 31, 2013 and 2012 Notes to Consolidated Financial Statements 5 Report of Independent Registered Public Accounting Firm To the Stockholders of APT Group, Inc. Kansas City, Missouri We have audited the accompanying consolidated balance sheets of APT Group, Inc. and its subsidiaries (collectively the "Company") as of December 31, 2013 and 2012 and the related consolidated statements of operations, stockholders' deficit, and cash flows for each of the two years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of APT Group, Inc. and its subsidiaries as of December 31, 2013 and 2012, and the results of their operations and their cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has a working capital deficit of $20,300,467 at December 31, 2013, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/MaloneBailey, LLP www.malone-bailey.com Houston, Texas September 15, 2014 6 APT Group, Inc. Consolidated Balance Sheets December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Accounts receivable, net Inventory Prepaid assets Total current assets Property, plant and equipment, net Intangibles, net Accounts receivable - related party - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Related party payables - Line of credit Debt, current portion Debt, properties - current portion Related party debt, current portion Total current liabilities Debt, long-term portion - Debt,properties - long-term portion Related party debt, long-term portion - Stock-based compensation liability - long term portion - Total liabilities Stockholders' Deficit Common Stock, authorized 100,000,000 shares, par value $0.01; 31,315,190 and 29,464,524 shares issued and outstanding, respectively Additional Paid In Capital Accumulated deficit ) ) Total APT Group, Inc. and subsidiaries stockholders' deficit ) ) Non-controlling interest Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these audited consolidated financial statements. 7 APT Group, Inc. Consolidated Statements of Operations Year ended Year ended December 31, December 31, Gross revenues $ $ Sales returns and allowances Revenues, net of sales returns and allowances Cost of revenues Gross profit Operating expenses: Selling, general, and administrative Depreciation and amortization Net operating loss ) ) Other expense (income): Interest expense Interest income ) ) Other expense (income) ) Gain on sale of asset - ) Net loss $ ) $ ) Net gain attributable tonon-controlling interest $ ) $ ) Net loss attributable to APT Group, Inc. and subsidiaries $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted-average common shares outstanding The accompanying notes are an integral part of these audited consolidated financial statements. 8 APT Group, Inc. Consolidated Statements of Stockholders' Deficit Additional Accumulated Other Comprehensive Income Total Common Stock Paid In Accumulated Non-Controlling Stockholders' Shares Amount Capital Deficit Interest Deficit Balance, December 31, 2011 $ $ $ ) $ ) $ $ ) Shares issued for cash - - - Shares issued for conversion of debt and interest - - - Share-based compensation - - - Debt discount - - - Realized loss - Net loss for the year ended December 31, 2012 - ) ) Balance, December 31, 2012 $ $ $
